DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
Response to Arguments
Applicant’s remarks filed 10/9/2020 have been fully considered but are not persuasive.
Applicant generally alleges that the Dougal reference is too ambiguous to teach the claimed laser radiation and laser parameters because Dougal discloses ranges of laser parameters useful for a plurality of conditions. Applicant also states that “Dougal doesn’t provide any guidance whatsoever with regard to specific power or dose,” “no specific duration for continuous-wave radiation, and no specific dose information is provided.”
This is not found persuasive because Dougal does teach overlapping ranges of power and dose delivery with respect to the ranges claimed in the instant application, and one of ordinary skill in the art would have enjoyed a reasonable expectation of 
With respect to the combination of continuous wave laser parameters with pulsed laser parameters, and laser parameters specific to continuous or pulsed laser application, Applicant alleges that they are not combinable, and that it would not be a matter of routine experimentation to adjust laser parameters for a continuous wave laser with teachings from a pulsed laser treatment.
This is not found persuasive, because the configuration of continuous wave (CW) or pulsed laser radiation is considered to be a difference in application method that requires an accepted amount of optimization with a reasonable expectation of success for one of ordinary skill in the art, not a separate technology. See, for example U.S. Patent Application No. 2002/0077678 to Andersen et al. ¶[0026] “It should also be noted that while single pulse delivery of radiation in experimental treatments is described, it is also possible to use continuous wave (CW) radiation and scan the radiation over tissue being treated. Scan speed (accordingly the dwell time of a beam in a particular area) can be selected, consistent with the beam-size and power in the CW beam, such that the dwell time of radiation at a point being treated (due to the time taken for a beam of finite size to pass that point) delivers the appropriate fluence as indicated above.” See also U.S. Patent Application No. 2002/0091377 to Anderson et al. ¶[0052] where the discussion further includes long pulses as a form of continuous wave treatment. Lastly, see U.S. Patent Application Publication No. 2010/0055789 to McDaniel ¶[0084] 
Applicant further alleges that adjusting the overlapping range of laser parameters of Dougal would not have enjoyed a reasonable expectation of success, because the biological effect achieved by the instant invention is dependent on wavelength, in addition to fluence and dose. 
This is not persuasive, because Applicant has not provided any evidence that adjusting a known range of laser parameters from the prior art is not a matter of routine experimentation, or is otherwise too unpredictable, leading to unexpected results, for one of ordinary skill to have had a reasonable expectation of success. The Examiner has presented evidence in Dougal, as well as in Andersen, Anderson, and McDaniel, that adjusting laser parameters for both CW and pulsed, is considered to be routine and predictable in the art of phototherapy. See MPEP § 2143.02 for additional information. 
Generally, Applicant’s remarks emphasize that the results of laser treatment are completely dependent on the laser parameters used in effecting said laser treatment. This appears to be evidence that adjusting the parameters of laser treatment is predictable because every adjustment alters the outcome in a way that is quantifiable, observable, and results-effective. Therefore, one of ordinary skill in the art would not only consider it to be routine, but also be motivated to optimize the results-effective laser parameters.
enhance the immune system as a result of which the body is able to combat infections, such as the herpes virus.” and col. 9, lines 49-67 and col. 10 lines 10-14.
Secondary Considerations under Rule CFR 1.132
The Affidavit under 37 CFR 1.132 filed 10/1/2018 is insufficient to overcome the rejection of claims 1-2 and 4-14 based upon obviousness as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, and 4-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dougal (U.S. Patent 7,730,893) in view of Onikienko et al. (WO 2009/044272,) hereinafter referred to as Onikienko. Evidence is further provided by Andersen et al. (U.S. Patent Application Publication No. 2002/0077678,) and Anderson et al. (U.S. Patent Application Publication No. 2002/0091377).
Regarding claim 1, Dougal teaches a method of enhancing a protective immune response (col. 4, lines 35-37 “The use of restricted bandwidth radiation can enhance the immune system as a result of which the body is able to combat infections, such as the herpes virus.” and col. 9, lines 49-67 and col. 10 lines 10-14) 
exposing the skin of the subject to continuous-wave radiation at a wavelength of 1064 nm (col. 2, lines 17-22, col. 4 lines 14-20).
Dougal further contemplates the use of laser therapy to resolve antigen recognition symptoms (col. 9, lines 49-67 and col. 10 lines 10-14) thereby contemplating an enhancement of a protective immune response.
continuous radiation treatment with a peak power/irradiance between 0.000050 W/cm2 and 2 W/cm2 and specifically an average power/irradiance up to 2 W/ cm2 where average power/irradiance is calculated as a proportional measure of power/irradiance based on time duration of treatment (col. 2, lines 50-61). Dougal also teaches that the range of 0.010 W/ cm2 to or higher is more suitable for the skin surface, and that the exact power/irradiance is configurable by the tissue of the individual patient and the depth of the target area (Dougal col. 2, lines 61-67 and col. 3, lines 1-4). With respect to treatment time and subsequently total energy density delivered (noting that 1 Watt = 1 Joule/second), Dougal teaches that treatment times should range from 30 seconds to up to ten minutes depending on tissue depth and individual fat/muscle layers (Dougal col. 3, lines 13-18) and that different tissues at the target area have different but routinely obtainable optimized treatment times (col. 3 lines 19-33). The claimed 25-1200 J/ cm2 at 0.5 W/cm2 to 5 W/cm2 corresponds to a treatment time range of 50 seconds to 40 minutes at the lowest power density of .5 W/cm2 and 5 seconds to 4 minutes at the highest power density. Dougal’s taught range of 60 seconds to 10 minutes at up to 2 W/cm2 clearly overlaps with this claimed range of power and energy delivered to a patient because by controlling the power/irradiance (in W/cm2), the total dose (in J/cm2) is configured by altering the treatment duration alone (in seconds or minutes).
Dougal further teaches that similar effects can be achieved with either continuous (scanned) treatment or pulsed treatment (col. 2, lines 62-67, col. 3 lines 34-36) because they are interchangeable methods of targeting tissue areas, within the skill of one of ordinary skill in the art.

Attention is brought to the Onikienko reference, which discloses a method for enhancing a protective immune response to antigen comprising selecting a subject in need of a protective immune response to an administered antigen (¶¶[0006-0007], ¶¶[00145-00147] administering to a subject a dose of the antigen, wherein the antigen is administered intradermally, into or immediately adjacent to, the skin exposed to radiation (¶[00142, 00145, 00152]).
Onikienko also teaches administering light at a wavelength of 1064nm (¶[0039]) in a power delivery range from 0.5 to 10 Watts (¶[0010]) for an exposure time of 5-600 seconds (¶[0035]), which more fully overlaps the claimed irradiance and dosages.
Dougal and Onikienko both contemplate light therapy treatment in the field of enhancing the immune system in the presence of an antigen. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of electromagnetic radiation therapy of Dougal to include administering antigen to a subject to achieve statistically superior reactions to immunizations, as is known in the art (Onikienko, ¶[00155]).
As Dougal and Onikienko teach overlapping ranges to the claimed 25-1200 J/ cm2 at 0.5 W/cm2 to 5 W/cm2, it would have been obvious to one of ordinary skill in the art to modify the range of irradiance and treatment times of Dougal and Onikienko to arrive at the claimed irradiance and dose, because it has been held that where there is 
Regarding claim 2, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches exposing the skin of the subject to a total dose of near-infrared radiation of between 25 J and 1200 J (using the disclosed radiation parameters of Dougal, the total dose between 25J and 1200J can be calculated using the known conversion of Joules = Watts * seconds, see claim 1).
Regarding claim 4, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein the radiation comprises laser radiation (col. 4, lines 14-19).
Regarding claim 5, Dougal, as modified by Onikienko, teaches the method of claim 4.
Dougal further teaches wherein the laser is a neodymium-doped yttrium aluminum garnet laser (col. 1, lines 58-62).
Regarding claim 6, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein the antigen comprises nucleic acid or protein (col. 7-10).
Regarding claim 7, Dougal, as modified by Onikienko, teaches the method of claim 1.

Regarding claim 8, Dougal, as modified by Onikienko, teaches the method of claim 7.
Onikienko further teaches wherein the antigen is an influenza virus or a portion thereof (¶¶[00142, 00145, 00152]).
Regarding claim 9, Dougal, as modified by Onikienko, teaches the method of claim 7.
Onikienko further teaches wherein the antigen is from polio, hepatitis A, hepatitis B, hepatitis C, influenza, tuberculosis (Bacillus Calmette-Guerin (BCG)), measles, tetanus toxoid, tick-borne encephalitis, yellow fever, diphtheria-tetanus-pertussis, human papilloma virus, multivalent meningitis conjugate vaccine, pneumococcal conjugate vaccine or rabies pathogen (¶¶[00142, 00145, 00152]).
Regarding claim 10, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein a total exposure time of the subject is between 10s and 300s (col. 3, lines 13-18).
Regarding claim 11 Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein a cross-sectional intensity profile of the radiation is substantially parabolic in shape (col. 2, lines 62-65).
Regarding claim 12, Dougal, as modified by Onikienko, teaches the method of claim 1.

Regarding claim 13, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein the average irradiance is 1 W/cm2 (col. 2, lines 17-22).
Regarding claim 14, Dougal, as modified by Onikienko, teaches the method of claim 1.
Dougal further teaches wherein the average irradiance is between 1 W/cm2 and 5 W/cm2 (col. 2, lines 17-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0055789 to McDaniel teaches that CW versus pulsed laser radiation in a matter of optimization on a per-treatment basis
U.S. Patent Application No. 2002/0077678 to Andersen et al. teaches that CW versus is pulsed is one of multiple routinely optimized laser parameters.
U.S. Patent Application No. 2002/0091377 to Anderson et al. teaches that, in the art of laser phototherapy, the continuousness or pulsed nature of a laser treatment is essentially a configurable spectrum, as CW radiation can be considered CW even if it is (relatively) very long pulses.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792